CONVERTIBLE NOTE
          This Note (the "Note") by and between Green Endeavors Inc. and Landis
Experience Center LLC, (hereinafter jointly referred to as the "Company") Green
Endeavors, Inc. is a company duly organized and existing under the laws of the
State of Utah and Landis Experience Center LLC is a limited liability company
duly organized and existing under the laws of the State of Utah, and William and
Nina Wolfson, a married couple resident in Florida (hereinafter jointly referred
to as the "Note Holder") and is entered into this 27th day of February, 2012:
WITNESSETH
          WHEREAS, Note Holder advanced funds to Company in the sum of Fifty
Thousand Dollars ($50,000.00) (the "Amount Advanced") on or before February 27,
2012, which advance is evidenced by this Convertible Note; and
          NOW THEREFORE, in consideration of the mutual covenants and conditions
contained in this Note, the parties agree, represent and warrant as follows:
          1. Issuance of the Convertible Note:
 
 
 
 
A.
By this Note and in exchange for funds advanced on or before February 27, 2012,
the Company issues this Convertible Note, in the sum of Fifty Thousand Dollars
($50,000.00), dated February 27, 2012. Note Holder is entitled to interest at
the rate of eleven percent (11%) per annum.
 
 
 
 
B.
As described and in accordance with paragraph 5 hereof, at the Note Holder's
option on the date of conversion, all or any part of the Note may be converted
into the common stock of Green Endeavors, Inc. ("Stock") at the conversion rate
specified herein. Upon execution of this Note the Company agrees to authorize
the issuance of and reserves for issuance the number of additional shares of
common stock as may from time to time be the maximum number required for
issuance upon conversion of the Note pursuant to the conversion option
hereinafter granted.
 
 
 
 
C.
The Company shall be liable for equal monthly payments under the Note in the
amount of $1,292.28 to include interest and principle, the first payment shall
be due on April 2, 2012 and subsequent payments are due on the 2nd day of each
month. The entire Note, including accrued and unpaid interest thereon, shall be
due and payable, unless earlier converted into the Company's Stock as provided
for herein, forty eight (48) months from the date of this Note.

          2. Representations and Warranties by the Company
 
 
 
 
A.
Green Endeavors Inc. is a corporation duly organized and existing and in good
standing under the laws of the State of Utah and has the corporate power to won
its own property and to carry on business as it is now being conducted.


--------------------------------------------------------------------------------

 
 
 
 
 
B.
The Company has on its corporate records the lists of its shareholders, which
set forth all the issued and outstanding capital stock of the Company as of the
date hereof. The Company's Transfer Agent maintains such lists.
 
 
 
 
C.
There is no action or proceeding pending or threatened against the Company
before any court or administrative agency, the determination of which might
result in any material adverse change in the business of the Company, which has
not been disclosed to the Note Holder.
 
 
 
 
D.
The Company has title to the respective properties and assets including the
properties and assets reflected on all financial statements of the Company.
 
 
 
 
E.
Other than as previously disclosed to the Note Holder, the Company is not a
party to any contract or agreement or subject to any restriction which
materially and adversely affects its business, property, assets, or financial
condition and neither the execution or delivery of this Note, nor the
confirmation of the transaction contemplated herein, nor the fulfillment of the
terms hereof, nor the compliance with the terms and provisions hereof and of the
Note, will conflict with or result in the breach of the terms, conditions or
provisions or constitute a default under the Articles of the Company or of any
agreement or instrument to which the Company is now a party.
 
 
 
 
F.
The Company has not declared, set aside, paid or made any dividend or other
distribution with respect to its capital stock and has not made or caused to be
made directly or indirectly, any payment or other distribution of any nature
whatsoever to the Note Holder of its capital stock.
 
 
 
 
G.
There are no outstanding options or rights to purchase Shares of the Company and
no outstanding securities with the right of conversion into Shares of the
Company, except as previously disclosed to Note Holder. The Company owns or
possesses adequate licenses or other rights to use, all patents, trademarks,
trade names, trade secrets, and copyrights used in its business. No one has
asserted to the Company that its operations infringe on the patents, recovery
claims, trademarks, trade secrets or other rights used in the operation of the
Company business.
 
 
 
 
H.
Neither the Company nor any agent or employee acting in its behalf has offered
the Note or the Stock or any portion thereof for sale to or solicited in any
offer to buy the same from the Company and neither the Company nor any agent or
employee acting in its behalf will sell or offer for sale the Note or Stock or
any portions thereof to or solicit any offer to buy the Note or Stock from
anyone so as to bring the issuance or sale thereof to within the provisions of
Section 5 of the Securities Act of 1933 or to violate the provisions thereof.

          3. Representations and Warranties by the Note Holder
 
 
 
 
The Note Holder represents and warrants that:


--------------------------------------------------------------------------------

 
 
 
 
 
A.
The Note Holder has tendered the Fifty Thousand dollars (%50,000.00) to the
Company.
 
 
 
 
B.
The Note Holder is a married couple residing in the state of Florida, William
and Nina Wolfson.
 
 
 
 
4.
Prepayment of the Convertible Note
 
 
 
 
 
Company shall have the right to make prepayments on principal of the Note at any
time, prior to any conversion of the Note into Stock. Such prepayment shall be
accompanied by a payment of all accrued interest as of the date of payment.
There shall be no premium for the amount so prepaid.

          5. Conversion
 
 
 
 
a.
Note Holder may convert the Note in whole or in part into as many fully paid and
nonassessable Shares of the common stock of Green Endeavors, Inc. ("Green") as
the principal amount of the Note so converted allows by the terms hereof, so
long as such conversion does not result in Note Holder then holding in excess of
5% of the issued and outstanding shares of Green's common stock and therefore
the maximum number of shares that the Note Holder may receive in any conversion
shall be equal to or less than 5% of the issued and outstanding shares of
Green's common stock, when aggregated with any other common stock held by the
Note Holder. The conversion price shall be fifty percent (50%) of the bid price
on the date of conversion. In order to exercise the right of conversion, Note
Holder shall provide a written notice of conversion specifying the amount of the
Note to be converted. If any of the Note shall be converted in part, the Company
may, at its option and without charge to the Note Holder, either (i) execute and
deliver to the Note Holder a new note for the balance of the principal amount
that remains unconverted, or (ii) make a notation on the Note of the amount
converted.
 
 
 
 
b.
Upon conversion of any of the Note, all accrued and unpaid interest on the
principal amount shall be paid to the Note Holder by the Company, either in cash
or Stock, unless such interest is waived by the Note Holder.
 
 
 
 
c.
In the event that Green shall at any time divide its outstanding shares of
common stock into a greater number of shares, the conversion price in effect
immediately prior to such subdivision shall be proportionately reduced, and
conversely, in the case of outstanding shares of common stock of Green shall be
combined into a smaller number of shares, the actual conversion price in effect
immediately prior to such combination shall be proportionatey increased.
 
 
 
 
d.
No fractional share of Stock shall be issued upon conversion of any of the Note.
If the Note Holder shall have converted all of the Note held by it other than a
principal amount so small that less than a whole share of Stock would be
available for issuance upon conversion thereof, the Company may elect to prepay
such balance, with interest accrued thereon to the date fixed for payment, or
leave the same outstanding until the maturity of the Note.


--------------------------------------------------------------------------------

 
 
 
 
 
e.
In any reclassification or change of outstanding shares of common stock
available for issue upon conversion of the Note (other than a change in stated
value or from no par to a stated par value) or in the case of any consolidation
or merger of Green with any other company, or in the case of the sale and
conveyance to another corporation or person of the property of Green in its
entirety or substantially as an entirety, Green shall, as a condition precedent
to such transaction, cause effective provisions to be made that the Note Holder
of the Note shall have the right thereafter to convert the Note into the kind
and amount of shares of Stock and other securities and property receivable upon
such reclassification, change, consolidation, merger, sale or conveyance by the
Note Holder of the number of shares of common stock of Green into which the Note
might have been converted immediately prior to such reclassification, change,
consolidation, merger, sale or conveyance.

          6. Covenants
 
 
 
The Company covenants that, so long as the Note is outstanding, it will permit
the Note Holder to visit and inspect, at the Note Holders expense, any of the
property of the Company, including its books and records, and to discuss the
affairs, finances and accounts of the Company with its officers.

          7. Event of Default
 
 
 
The breach of any of the events or conditions contained in this Note may
constitute an event of default under this Note. Payments due under the terms
hereof shall not be considered past due for a period of 10 days after the due
date. The Note Holder may give written notice of such breach and if the Company
shall within thirty (30) days after receipt of such written notice have failed
to correct such occurrence of condition, then the Note Holder may call the Note
due in its entirety and may otherwise avail itself of all legal remedies
available.

          8. Miscellaneous
 
 
 
 
a.
Any and all notices, approvals or other communications to be sent to the parties
shall be deemed validly and properly given if made in writing and delivered by
hand or by registered or certified mail, return receipt requested, and addressed
to the Company at its principal office or to the Note Holder of the Note at the
addresses given to the Company by the Note Holder.
 
 
 
 
b.
This Note may not be modified, amended or terminated except by written agreement
executed by the parties hereto.


--------------------------------------------------------------------------------

 
 
 
 
 
c.
The waiver of any breach or default hereunder shall not be considered valid
unless in writing and signed by the party giving such notice and no waiver shall
be deemed a waiver of any subsequent breach or default of the Note.
 
 
 
 
d.
The paragraph headings contained herein are for the purpose of convenience only
and are not intended to define or limit the contents of the Note.
 
 
 
 
e.
The validity, construction, interpretation and enforceability of this Note shall
be determined and governed by the laws of the State of Utah.
 
 
 
 
f.
This Note and its provisions shall be binding upon and inure to the benefit of
the parties and their successors and assigns.
 
 
 
 
g.
This Note may be executed in one or more counterparts, each which shall be
deemed an original. Electronic and fax signatures shall be treated as
originals.' h. This Note constitutes the entire agreement between the parties,
and any prior agreements, written or oral, are hereby merged into this Note, and
the only enforceable terms and agreement between the parties are the terms set
forth in this Note.

IN WITNESS WHEREOF, the makers Green Endeavors Inc. and Landis Experience Center
LLC have executed this Convertible Note as of the date first written above.
GREEN ENDEAVORS INC.
 
 
 
By:
[img001.jpg]
 
 
Richard Surber, President and CEO
 

Landis Experience center LLC
 
 
 
By:
[img001.jpg]
 
 
Richard Surber, Manager
 

          Payment of the note to Holders hereof is personally guaranteed by
Richard Surber in his individual capacity.
 
 
 
 
[img001.jpg]
 
Richard Surber, Personally and as a guarantor of the payment of the note.


--------------------------------------------------------------------------------

 